In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00276-CV


                     EL CABALLERO RANCH, INC., APPELLANT

                                            V.

                       GRACE RIVER RANCH, L.L.C., APPELLEE

                          On Appeal from the 218th District Court
                                    La Salle County, Texas
             Trial Court No. 13-04-00108-CVL, Honorable Stella Saxon, Presiding

                                      August 11, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Through its attorney, El Caballero Ranch, Inc. has filed a motion to voluntarily

dismiss the appeal. The motion is unopposed. Without passing on the merits of the

case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a) and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.

                                                         Per Curiam